IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Anthony M. Rufo and TR Getz, LP          :
                                         :
            v.                           :   No. 2735 C.D. 2015
                                         :
Board of License and Inspection          :
Review and City of Philadelphia          :
                                         :
Appeal of: The City of Philadelphia      :


                                      ORDER



            NOW, February 17, 2017, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge